[Cite as State v. Risenburg, 2014-Ohio-4347.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                       Court of Appeals No. S-14-011

        Appellee                                    Trial Court No. 13 CR 48

v.

Jason E. Risenburg                                  DECISION AND JUDGMENT

        Appellant                                   Decided: September 30, 2014

                                                *****

        Thomas L. Stierwalt, Sandusky County Prosecuting Attorney,
        and Norman P. Solze, Assistant Prosecuting Attorney, for appellee.

        Brett A. Klimkowsky, for appellant.

                                                *****

        PIETRYKOWSKI, J.

        {¶ 1} This appeal is before the court following the March 11, 2014 judgment of

the Sandusky County Court of Common Pleas which, following a guilty plea to

involuntary manslaughter, sentenced defendant-appellant, Jason E. Risenburg, to 11 years

in prison. Because we find that the sentence was supported by the record and not

contrary to law, we affirm.
        {¶ 2} On January 18, 2013, appellant was indicted on one count of murder, R.C.

2903.02(A), one count of involuntary manslaughter, R.C. 2903.04(A), and one count of

corrupting another with drugs, R.C. 2925.02(A)(3)(C)(1). The charges stemmed from the

April 2, 2012 drug overdose death of appellant’s wife, Beth Risenburg. Appellant

admitted to giving her a lethal dose of methadone which was prescribed to him for back

pain.

        {¶ 3} On January 27, 2014, appellant withdrew his not guilty pleas and entered a

plea of guilty to one count of involuntary manslaughter. The remaining two counts were

dismissed. A presentence investigation report was prepared and, on March 11, 2014,

appellant was sentenced to the maximum of 11 years of imprisonment. This appeal

followed.

        {¶ 4} Appellant raises the following assignment of error:

               The trial court’s sentence is an abuse of discretion insofar as the trial

        court misapplied R.C. § 2929.11.

        {¶ 5} In his sole assignment of error, appellant argues that the trial court, in

imposing a maximum sentence, failed to fully consider R.C. 2929.11. In particular,

appellant contends that the court failed to state that it was required to impose the

minimum sanction necessary in order to protect the public and punish the offender.

        {¶ 6} Our review of felony sentencing cases is governed by R.C. 2953.08(G)(2)

which provides:




2.
              (2) The court hearing an appeal under division (A), (B), or (C) of

       this section shall review the record, including the findings underlying the

       sentence or modification given by the sentencing court.

              The appellate court may increase, reduce, or otherwise modify a

       sentence that is appealed under this section or may vacate the sentence and

       remand the matter to the sentencing court for resentencing. The appellate

       court’s standard for review is not whether the sentencing court abused its

       discretion. The appellate court may take any action authorized by this

       division if it clearly and convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

       {¶ 7} Appellant entered a guilty plea to one count of voluntary manslaughter, a

first degree felony with a sentencing range of three to eleven years. R.C. 2929.14(A)(1).

Thus, as appellant concedes, the sentence was within the statutory range for the degree of

the offense. Appellant contends, however, that the court failed to elucidate that a

maximum prison term of 11 years was necessary to accomplish the principles and

purposes of felony sentencing.




3.
       {¶ 8} R.C. 2929.11 provides, in part:

              (A) A court that sentences an offender for a felony shall be guided

       by the overriding purposes of felony sentencing. The overriding purposes

       of felony sentencing are to protect the public from future crime by the

       offender and others and to punish the offender using the minimum

       sanctions that the court determines accomplish those purposes without

       imposing an unnecessary burden on state or local government resources.

       To achieve those purposes, the sentencing court shall consider the need for

       incapacitating the offender, deterring the offender and others from future

       crime, rehabilitating the offender, and making restitution to the victim of

       the offense, the public, or both.

              (B) A sentence imposed for a felony shall be reasonably calculated

       to achieve the two overriding purposes of felony sentencing set forth in

       division (A) of this section, commensurate with and not demeaning to the

       seriousness of the offender’s conduct and its impact upon the victim, and

       consistent with sentences imposed for similar crimes committed by similar

       offenders.

       {¶ 9} In the present case, the trial court noted that it had reviewed the thorough

presentence investigation report and found that in sentencing appellant, the court’s “job is

to attempt to protect the public from future crime and impose an appropriate punishment

for the offense committed.” The court further noted that it had reviewed the seriousness




4.
and recidivism factors under R.C. 2929.12. This court has held that a sentencing court is

not required to “give a detailed explanation” of how it applied each factor. State v.

Redfern, 6th Dist. Ottawa No. OT-12-014, 2013-Ohio-2480, ¶ 7.

       {¶ 10} Thus, based on our review of the record and the court’s compliance with

R.C. 2929.11 and 2929.12, we find that appellant’s sentence is supported by the record

and it is not contrary to law. Appellant’s assignment of error is not well-taken.

       {¶ 11} On consideration whereof, we find that appellant was not prejudiced or

prevented from having a fair proceeding and the judgment of the Sandusky County Court

of Common Pleas is affirmed. Pursuant to App.R. 24, appellant is ordered to pay the

costs of this appeal.

                                                                        Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




5.